Citation Nr: 0210671	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-10 231	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
February 1973.  He died in January 1996.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's 
application for service connection for the cause of the 
veteran's death.


REMAND

The veteran died in January 1996 as a result of multiple 
brain metastases from a malignant melanoma which had been 
diagnosed in June 1993, primary site unknown.  During his 
lifetime, the veteran established service connection for 
bilateral hearing loss, which was rated noncompensably 
disabling from October 1975.  

On appeal from the RO's denial of her June 1996 claim for 
service connection for the cause of death, the appellant 
argued that the malignant melanoma was the result of exposure 
to Agent Orange or ionizing radiation during service in the 
Marine Corps.  She later added the further contention that 
the cancer was related to exposure to asbestos during 
service.  By a March 2000 decision, the Board denied service 
connection for the cause of the veteran's death.  The Board 
held that the claims with respect to exposure to asbestos or 
Agent Orange as causes of the veteran's death were not well 
grounded under the law and that the malignant melanoma was 
not shown by the evidence of record to have been related to 
ionizing radiation during service.  The present appeal arises 
from a June 2000 request to reopen the claim.

On November 9, 2000, then-President Clinton signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000) which, among other 
provisions, eliminated the requirement of a well-grounded 
claim and nullified the various decisions of the United 
States Court of Appeals for Veterans Claims (previously Court 
of Veterans Appeals) (Court) pertaining to the duty to 
assist, most notably Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which prohibited VA 
from providing assistance in the development of a claim that 
was not well grounded.  

Section 7 of Public Law No. 106-475 provides that where a 
claim for benefits has been denied or dismissed on the basis 
of being not well grounded under 38 U.S.C.A. § 5107, the 
Secretary of Veterans Affairs (Secretary), on the request of 
the claimant or on the Secretary's own motion, may order the 
claim readjudicated de novo as if the denial or dismissal had 
not been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999 (the date 
of Morton), and ending on the date of enactment of Public Law 
No. 106-475, and that the request for readjudication was made 
not later than two years after the date of enactment of the 
act (November 9, 2000).  

In the present case, since the Board's March 2000 decision 
denying service connection for the cause of the veteran's 
death based on exposure to asbestos or Agent Orange became 
final during the period after July 14, 1999, and before 
November 9, 2000, the date of the enactment of Public Law 
106-475, and since the appellant's request to reopen the 
claim was received less than two years after the date of 
enactment of the VCAA, such request qualifies for 
readjudication on the motion of the Secretary in accordance 
with section 7 of the VCAA.  Readjudication of the merits of 
both claims in accordance with the requirements of the VCAA 
must therefore be performed.  Such readjudication will 
destroy the finality of the Board's March 2000 decision as to 
asbestos and Agent Orange, thereby rendering unnecessary any 
determination as to whether new and material evidence has 
been submitted to reopen the claim as to exposure to asbestos 
or Agent Orange.  

As to ionizing radiation, the RO has denied the June 2000 
petition on the basis that a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death on the basis of ionizing radiation exposure.  
To that extent, the RO failed to take into account the fact 
that the Board's March 2000 denial of service connection for 
the cause of the veteran's death due to exposure to ionizing 
radiation was a final decision under the law.  38 U.S.C.A. 
§ 7104 (West 1991).  The statement of the case sets forth the 
law and regulations regarding the requirement that new and 
material evidence must be submitted to reopen a claim 
following a prior final disallowance and the statement of the 
rationale for the decision contains a passing reference to 
the fact that new evidence does not change the previous 
decision.  The discussion stops short of finding that the new 
evidence does not constitute new and material evidence within 
the meaning of 38 C.F.R. § 3.105(a) (2001), but neither does 
it expressly find to the contrary -- i.e., that the new 
evidence has been found adequate to reopen the claim but that 
the evidence as a whole does not warrant an allowance of the 
claim.  

Before the Board may consider the underlying claim of 
entitlement to service connection for the cause of death 
based on exposure to ionizing radiation, the jurisdictional 
question of whether the previously denied claim has been 
reopened must be addressed.  If the claim is found not to be 
reopened, no further adjudication may take place.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1980 
(Fed. Cir. 1996) (if there is no new and material evidence, 
the Board is bound by an express statutory mandate not to 
consider the merits of the case).  An initial determination 
as to whether new and material evidence has been submitted 
within the meaning of 38 C.F.R. § 3.156(a) (2001) must be 
made by the RO.  

While the case is in remand status, the RO should ensure that 
all actions required to satisfy the notification and 
development provisions of the VCAA are satisfied with respect 
to the claims involving asbestos and Agent Orange exposure.  
If the claim as to ionizing radiation is found to be 
reopened, the VCAA requirements must be applied to the 
adjudication of that issue as well.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should make a further effort 
to identify and obtain copies of all 
medical records pertaining to treatment 
of the veteran for malignant melanoma 
with brain metastases before his death.  
This development should include a further 
attempt to obtain all medical records 
from a Dr. Shear, who was identified by 
the appellant at her February 1999 
hearing as a physician who had told the 
veteran that his cancer could have been 
caused by exposure to Agent Orange.  
Regardless of whether records or a 
statement are available from Dr. Shear, 
the appellant should be advised of her 
right to obtain a medical opinion from 
any other physician or physicians to the 
effect that the fatal carcinoma was the 
direct result of exposure to Agent Orange 
or asbestos during military service.

2.  The RO should refer the case to 
appropriate medical personnel at a VA 
medical facility for an opinion as to 
whether the veteran's fatal melanoma with 
brain metastases was the result of 
exposure to Agent Orange or asbestos 
during service.  The claims folder must 
be made available to the physician.  It 
is critical that the physician's report 
contain a detailed statement of the 
rationale for the conclusion reached.

3.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for the cause of the 
veteran's death as a result of exposure 
to ionizing radiation in service.  If the 
claim is found to be reopened, the merits 
of the claim should be fully developed in 
a manner consistent with paragraphs 1 and 
2 above and with the VCAA.  

4.  The RO should readjudicate the issue 
of service connection for the cause of 
death based on Agent Orange and asbestos 
exposure without regard to the now-
nonexistent well-grounded claim 
requirement.

5.  Thereafter, the claim should be 
reviewed by the RO.  If the determinations 
are adverse to the appellant, in whole or 
in part, a supplemental statement of the 
case should be prepared and the appellant 
and her representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

